DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSs filed 12/17/19, 2/28/2020 and 1/21/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Specification
  The disclosure is objected to because of the following informalities: On page 48 at line 15 “(0,1, ….)” should be --(0.1, ….)--..  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al WO 2012/175541 in view of Freeman et al US 2015/0210769 (priority to 1/24/2014) and Korman et al US 8383796, applicant’s specification on page 19 and Appendix A.  
Svensson et al discloses the use of ABR-215050 (which is tasquinimod which is an angiogenesis inhibitor—as per appendix A, page 1) for the treatment of cancers such as bladder cancer (see Table 1, pages 14-15 and entire reference). 
The only difference between the reference and the instant invention is the combination with anti-PD-1 or anti-PD-L1 antibodies, antibodies nivolumab, pembrolizumab, MDX-1105, YW243.55.S70 and MPDL3280A, the stages of bladder cancer and the bladder cancer being non-muscle invasive, muscle invasive or metastatic and the order of administration.
Freeman et al discloses the use of anti-PD-1 antibodies either alone or in combination with other agents for the treatment of cancers such as bladder cancer and metastasis thereof (see summary and para. 145-148, 164+ and entire reference).  The order of administration can be separate or sequential (para. 164, 175) and the additional agent can be an angiogenesis inhibitor (para 191).  In para. 516-518, the reference also discloses that nivolumab, pembrolizumab, MDX-1105, YW243.55.S70 and MPDL3280A (which is atezolizumab as per applicant’s specification on page 19) are all known anti-PD-1/PD-L1 antibodies
Korman et al discloses the use of anti-PD-L1 antibodies either alone or in combination with other agents for the treatment of cancers such as bladder cancer and metastasis thereof (see summary, abstract, col. 55, lines 10+, col. 60, lines 24+ and entire reference).  The order of administration can be separate or sequential (col. 60, lines 23+).
Since both Freeman et al and Korman et al discloses that the anti-PD-1 or anti-PD-L1 antibodies, respectively, can be administered in combination with another anti-cancer agents and since Freeman et al discloses that antibodies, nivolumab, pembrolizumab, MDX-1105, YW243.55.S70 and MPDL3280A are known in the art, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine said antibodies with ABR-215050 because both the antibodies and the ABR-215050 are used for the treatment of the same types of cancers and “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   
With respect to claims 20-21 and 23-25, the combination of references disclose using the same compounds for the treatment of bladder cancer and metastasis thereof and it is the Examiner’s position that “bladder cancer” would include the different types and stages of bladder cancer.
With respect to claim 26, since the combination of references uses tasquinimod and anti-PD-1 or anti-PD-L1 antibodies to treat bladder cancer, and since the anti-PD-1 or anti-PD-L1 antibodies would need to bind to their antigens on the bladder cell, it is expected the bladder cancers express PD-1 or PD-L1.  Additionally, it appears that applicant is trying to claims a mechanism of action in which the tasquinimod increases the level of PD-1 and PD-L1 on the cells.  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
With respect to claim 34, the combination of references results in a treatment and treatment read on inhibiting the progression of the disease.
With respect to claim 35, the references do not state that the treatments are for patients, previously treated, thus it is the Examiner’s position that the treatment is a first line treatment.
It is noted that Examples 1 and 4-7 provide some unexpected results. The unexpected results are unclear and not commensurate in scope with the claimed invention.  Example 1 is directed to bladder cancer and using tasquinimod at 30 mg/kg and anti-PD-1 antibody (clone 10F.9G2) at 200ug.  First, it is not clear if clone 10F.9G2 is any of the antibodies in the claims, and even if it were, it would only read on one of the antibodies and the independent claims and dependent claims are directed to anti-PD1/PDl1 antibodies in general and the use of the other antiu-PD-1/PD-L1 antibodies.  Second, the only dosage tested was tasquinimod was 30 mg/kg and the only dosage tested for the antibody was 200ug.  The claims encompass more dosages than just those two.  Thus, example 1 is not commensurate in scope with the claimed invention and it is unclear if clone 10F.9G2 is any of the antibodies in claim 21.  Example 7 has similar issues.  It is directed to bladder cancer using tasquinimod at 30 mg/kg and anti-PD-1 antibody (clone 10F.9G2) at 200ug.  Thus, this example is also not clear and not commensurate in scope with the claimed invention.  While the example does mention tasquinimod at doses of 0.1, 1 and 10 mg/kg, it is not clear if any of these dosages were used in the combination experiments (i.e. Fig 6B). Examples 4-6 suffer from the same deficiencies as Examples 1 and 7.  Thus, the unexpected results are not clear and not commensurate in scope with the claimed invention.

Nor prior art
Tumeh et al US 2016/0123964 is not prior art because the subject matter in the reference that would anticipate applicant’s claims is not found in the provisional applications.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643